Federated Funds Fidelity Bond Filing Contents of Submission: 1)(a) Copy of the Chubb Financial Institution Investment Company AssetProtection Bond (“Bond”) received on November 9, 2007 for filingas required by Rule 17g-1(g)(1)(B)(i);* (b)Copy of the Great American Insurance Company Excess Follow FormCertificate (“Bond”) received on December 27, 2007 for filing asrequired by Rule 17g-1(g)(1)(B)(i); (c)Copy of the St. Paul Fire and Marine Insurance Company ExcessFollow Form(“Bond”) received on March 12, 2008 for filing asrequired by Rule 17g-1(g)(1)(B)(i); (d)Copy of the National Union Fire Insurance Company of Pittsburgh,PA Follow Form Bond (“Bond”) received on March 20, 2008 forfiling as required by Rule 17g-1(g)(1)(B)(i); 2)Copy of the resolutions of the Executive Committee of theFederated Funds unanimously approving the amount, type, form andcoverage of the Bond, and the portion of the premium to be paid by such company as required by Rule 17g-1(g)(1)(B)(ii);* 3)Copy of a statement showing the amount of the single insured bondwhich the investment company would have provided and maintainedhad it not been named as an insured under a joint insured bond as required by Rule 17g-1(g)(1)(B)(iii);* 4)As required by Rule 17g-1(g)(1)(B)(iv), the period for whichpremiums have been paid is October 1, 2007 to October 1, 2008;and 5)Copy of the agreement between the Investment company and all ofthe other named insureds as required by Rule 17g-1(g)(1)(B)(v).** *Incorporated by reference to the Fidelity Bond filing submitted on November 15, ** Incorporated by reference to the Fidelity Bond filing submitted on December 12, FIDELITY/CRIME DIVISION FINANCIAL INSTITUTION EXCESS FOLLOW FORM CERTIFICATE The Great American Insurance Company, herein called the UNDERWRITER Bond Number:FS 234-61-50-00 Name and Address of Insured:Federated Investors, Inc. 1001 Liberty Avenue Pittsburgh, PA 15222 The UNDERWRITER, in consideration of an agreed premium, and in reliance upon the statements and information furnished to the UNDERWRITER by the Insured, and subject to the terms and conditions of the underlying coverage scheduled in ITEM 3 below, as excess and not contributing insurance, agrees to pay the Insured for loss which: (a) Would have been paid under the Underlying but for the fact that such loss exceeds the limit of liability of the Underlying Carrier (s) listed in Item 3, and (b) for which the Underlying Carrier (s) has (have) made payment, and the Insured has collected the full amount of the expressed limit of the Underlying Carrier’s (s) liability. ITEM 1.
